Case 0:20-cv-61342-FAM Document 17 Entered on FLSD Docket 01/15/2021 Page 1 of 2




                            UNITED STATES DISTRICT COURT FOR THE
                                SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                                Case Number: 20-61342-CIV-MORENO

  SEAPOWER, INC,

                   Plaintiff,
  vs.

  TONBO IMAGING PTE LTD,

                   Defendant.
  _________________________________________/

                       ORDER DISMISSING CASE WITHOUT PREJUDICE

           THIS CAUSE came before the Court upon Motion to Dismiss (D.E. 10), filed on August

  13, 2020.

           THE COURT has considered the motion, the opposition, the reply, and pertinent portions

  of the record, and being otherwise fully advised in the premises, it is

           ADJUDGED that the motion is GRANTED for insufficient service of process.

        Plaintiff is a Virginia corporation with principle place of business in Broward County. Its

  owner, Vishal Kamal, previously consulted for the American subsidiary of Tonbo Imaging Ptd

  Ltd (the Defendant here). That subsidiary, Tonbo Imaging Inc., no longer exists. Plaintiff claims

  it fraudulently morphed into Pixels on Target, LLC to avoid a federal investigation. Plaintiff

  provides no evidence of this claim, and Pixels on Target is not owned by Tonbo Imaging Ptd

  Ltd. It is owned by two individuals—Jagrut Patel and Sumeet Suri.

        After Tonbo Imaging Inc. ceased to exist, Plaintiff renewed its contact with the Singaporean

  parent company, i.e. Defendant here. That contract included a forum selection clause designating

  Singapore as the venue for any disputes relating to the contract. Still, Plaintiff sued in this
Case 0:20-cv-61342-FAM Document 17 Entered on FLSD Docket 01/15/2021 Page 2 of 2




  District, and served an employee, Jose Korneluk with the summons and complaint even though

  those documents were addressed to Jagrut Patel and Sumeet Suri.

     Even though Plaintiff cites Fla. Stat. § 48.161, which provides for substituted service on a

  nonresident through the Secretary of State, all the facts indicate Plaintiff attempted service

  through Fla. Stat. § 48.081, service on a corporation. The statute provides that service can be

  made on certain employees of the corporation. Jose Korneluk was none of the employees listed

  in the statute. In fact, he is not even employed by Defendant.

     The parties dispute whether Pixels on Target LLC is a successor corporation to Tonbo

  Imaging Inc. under Florida law, and could thus be served as the parent company’s agent.

  However, even if that were possible, service on Pixels on Target LLC was not done properly.

         In its briefing, Plaintiff asks for the opportunity to re-attempt service in a proper manner.

  The Court will allow the Plaintiff to re-attempt proper service, and then can address the of

  personal jurisdiction and forum selection when they are squarely presented.

         Plaintiff has until March 15, 2021 to complete proper service.



         DONE AND ORDERED in Chambers at Miami, Florida, this 15th of January 2021.




                                        ______________________________________
                                              FEDERICO A. MORENO
                                              UNITED STATES DISTRICT JUDGE

  Copies furnished to:

  Counsel of Record




                                                   2
